                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA



     ELIZABETH SINES ET AL.                         :      Case No. 3:17-CV-72

                  Plaintiff                         :      Judge MOON


                                                    :
           -v-

     JASON KESSLER ET AL.                           :

                                                    :
                  Defendants



                        SECOND MOTION TO WITHDRAW AS COUNSEL



           Now come undersigned Counsel and move to withdraw as Attorneys for

     defendants Robert Ray and Matthew Heimbach.



                                             Respectfully Submitted,


                                             s/ Elmer Woodard
                                             ELMER WOODARD (VSB 27734)
                                             5661 US Hwy 29
                                             Blairs, Va. 24527
                                             (434) 878-3422
                                             isuecrooks@comcast.net
                                             Trial Attorney for Defendant




                                      1
Case 3:17-cv-00072-NKM-JCH Document 372 Filed 11/05/18 Page 1 of 2 Pageid#: 3633
                                                  S/ James E. Kolenich (PHV)
                                                  KOLENICH LAW OFFICE
                                                  9435 Waterstone Blvd. #140
                                                  Cincinnati OH 45249
                                                  Phone: 513.444.2150
                                                  Fax: 513.297.6065
                                                  e-mail: Jek318@gmail.com
                                                  Trial Attorney for
                                                  Defendants

                                    CERTIFICATE OF SERVICE

        I hereby certify this Notice and all accompanying documents were served via the
        Court’s ECF system on November 5, 2018 upon:

        All parties of record. No party is entitled to or has requested service by other means
        except as listed below.

        Mr. Robert Ray via electronic mail at REDACTED.
        Mr. Matthew Heimbach via electronic mail at REDACTED.


                                                          s/ James E. Kolenich

                                                          J. Kolenich (77084)




                                      2
Case 3:17-cv-00072-NKM-JCH Document 372 Filed 11/05/18 Page 2 of 2 Pageid#: 3634
